865 F.2d 1258Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Walter Thomas HICKS, Plaintiff-Appellant,v.Phillip LACARA, Attorney at Law;  Sid Bell, ProsecutingAttorney;  Stephens, Circuit Judge;  R.J. Allen,County Commissioner, Defendants-Appellees.
No. 88-6058.
United States Court of Appeals, Fourth Circuit.
Submitted:  Oct. 26, 1988.Decided:  Jan. 3, 1989.

Walter Thomas Hicks, appellant pro se.
Before SPROUSE, WILKINSON and WILKINS, Circuit Judges.
PER CURIAM:


1
Walter Thomas Hicks appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Hicks v. Lacara, C/A No. 1:88-667 (S.D.W.Va. May 17, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.